Citation Nr: 1508800	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for spondylosis of the cervical spine with muscle spasm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

In December 2012, the Board remanded the case in order to afford the Veteran a hearing before a Veterans Law Judge.  In July 2014, the case was remanded for further development.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The issue of entitlement to service connection for radiculopathy of the upper extremities, to include secondary to cervical spondylosis, was raised at a February 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2014, this issue was remanded to the AOJ in order to afford the Veteran with an adequate VA examination of the cervical spine.  That examination was to include measurements of the Veteran's range of cervical motion, including any additional functional loss due to pain on motion, weakness, or flare-ups, expressed in additional degrees of limited motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA regulations state that "use of a goniometer in the measurement of limitation of motion is indispensable in examinations."  38 C.F.R. § 4.46 (2014).  Unfortunately, the Veteran informed VA in correspondence dated in January 2015 that the August 2014 VA examiner failed to use any type of diagnostic instrument to measure his range of motion.

Furthermore, the VA examiner stated that he did not find that the Veteran had a cervical spine disorder, but that instead he had right cubital tunnel syndrome which caused radiating pain to the neck and shoulder.  The examiner stated that no imaging of the Veteran's cervical spine had been performed since 2010.

After this VA examination was performed in August 2014, additional private treatment records were received by VA which showed diagnoses and treatment for cervicalgia and a February 2013 X-ray report that showed that the appellant had been diagnosed with loss of normal lordotic curve and degenerative disc change at C6-7.

The Board therefore finds that the Veteran must be afforded an adequate VA examination prior to any further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for a VA examination of the cervical spine.  All records in Virtual VA and VBMS and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that all records have been reviewed.  All indicated tests should be accomplished, to include X-rays or other imaging studies if necessary, and all clinical findings reported in detail. 

The examiner must conduct range of cervical motion testing, expressed in degrees, with the use of a goniometer.  The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal cervical or upper extremity function, muscle atrophy, or abnormal spinal contour.  The examiner must address whether the Veteran has cervical spine ankylosis; and, if so, the extent of any such ankylosis, to include whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.  Any evidence of cervical radiculopathy or other associated disorders must be discussed, and the examiner must address the etiology of any such disorder.

The examiner is to discuss specifically what occupational impairments are caused by the Veteran's cervical spine disorder.  If the Veteran is found to suffer from a cervical spine disorder other than cervical spondylosis with muscle spasm, the examiner must attempt to differentiate all pathology due to spondylosis of the cervical spine from pathology caused by any other diagnosed cervical spine disorder.  If the pathology cannot be differentiated the examiner must so state and explain why.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

The examiner must discuss the Veteran's private treatment records, which show treatment for cervicalgia and loss of normal lordotic curve and degenerative disc change at C6-7.

The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  The AOJ must ensure that all medical examination reports and opinion reports comply fully with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his/her consideration of the records contained in Virtual VA and VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


